DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
	On pages 6-7 of the amendment, Applicant argued the double patenting and stated that claims 1-23 of the reference patent describes systems and methods that provide visual feedback to the athlete, while the claims of the present application describe system and methods that provide audible feedback to the athlete.
	However, the Examiner respectfully disagrees. Claims 10-1 and 17 of the reference patent teach that the feedback can be audible feedback
On page 7 of the amendment, Applicant argued that none of the “performance feedback” of Root requires comparing the athlete’s performance to a pre-specified path or speed.
	However, the Examiner respectfully disagrees.  Root clearly teaches in col. 7 line 40-51, During the exercise session, the GPS receiver module 604 continuously determines the athlete's geographical position and stores it in the memory 608 along with other information such as the date and time that each position was acquired. From these positions and times, performance data such as elapsed distance, current and average speeds and paces, calories burned, miles remaining, and time remaining are calculated. Based on this data, recommendations to increase or decrease level of effort to meet pre-set performance targets are then determined.  It is clear that a comparison is done between the actual measured performance data, such as current speed, interpreted as instantaneous speed and the pre-set performance targets, such as pre-set speed and pace in order to recommend an increase or decrease in the level of effort to meet the pre-set performance targets. Furthermore, col. 8 lines 14-22 of Root discloses that the athlete can input pre-set performance targets, any deviation between these targets and the actual measured performance can be determined, which means that a comparison is done between the targets and the actual measured performance and conveyed to the athlete. Based on this deviation, the personal performance monitor can also provide the athlete with recommendations for corrections during each feedback cycle. This advice will assist in keeping the athlete on track and, over time, will improve his/her performance. Athletic performance rating, which is based on athlete’s performance can be derived, as shown in figs. 11 and 12, which is an indicator of how well, or not, an athlete is performing in comparison to the pre-set performance targets.  In addition, see col. 8 lines 1-5 of Root, which teaches that If the user has downloaded a pre-determined course from his/her PC or an Internet web site, course changes and directional indicators are announced and displayed throughout the exercise session on an as needed basis.  In order to determine course changes, a comparison has to be done to conclude said changes. 
	On page 8 of the amendment, Applicant argued that Root teaches neither “an audio signal based on the location of each athlete” nor directing “one or more audio speakers to play audio signal”, as required by claim 13.
	However, the Examiner respectfully disagrees. See the rejection of claim 1; in addition, Root clearly teaches in col. 1 lines 5-9 that this invention relates to the application of Global Positioning System (GPS) technology for the personal performance monitoring of outdoor athletes, such as runners, bicyclists, hikers, walkers, skaters, skiers, and so forth, and providing the athlete, which means each one athlete of said athletes since this application of Global Positioning System (GPS) technology for the personal performance monitoring is for a plurality of outdoor athletes, with real-time performance feedback and optional long-term trend analysis.
Applicant’s arguments with respect to claim(s) 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,566,471. Although the claims at issue are not identical, they are not patentably distinct from each.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



6.	Claims 1-2, 4, 7-8, 10 and 13-14 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Root et al. (US 6,013,007) cited in IDS, hereinafter “Root”.
As per claim 1, Root discloses a system for providing real-time audio feedback to an athlete (Abstract), comprising: 
one or more audio speakers (speaker disclosed in col. 10 line 65- col. 11 line 2) configured to be co-located with the athlete and play the real-time audio feedback to the athlete (Abstract; col. 1 lines 59-67, a portable GPS unit that is small and light enough to be carried or worn by an outdoor athlete which incorporates real-time athletic performance algorithms for continuously monitoring the athlete's progress and reporting his/her progress periodically during the exercise session. Real-time audio reports would assist and motivate the athlete to improve his/her performance without any visual distractions); and 
a performance analysis device (fig. 6) configured to: 

determine an audio signal, based on the location of the athlete (col. 2 lines 1-7, a device which continuously and accurately determines the position of an outdoor athlete anywhere in the world), that indicates how well, or not (Athletic performance rating, which is based on athlete’s performance can be derived, as shown in figs. 11 and 12, which is an indicator of how well, or not, an athlete is performing in comparison to the pre-set performance targets), the athlete conforms to one or both of a path and an instantaneous speed (col. 2 lines 8-25, a device which continuously and consistently provides accurate, real-time performance feedback such as elapsed time, elapsed distance, current and average speeds and paces, current climbing rate, and so forth…a device which communicates with the athlete through audio signals, thus reducing visual distractions and allowing for safely obtaining performance feedback along poorly illuminated tracks and trails, improving the safety of the athlete; col. 7 line 40-51, During the exercise session, the GPS receiver module 604 continuously determines the athlete's geographical position and stores it in the memory 608 along with other information such as the date and time that each position was acquired. From these positions and times, performance data such as elapsed distance, current and average speeds and paces, calories burned, miles remaining, and time remaining are calculated. Based on this data, recommendations to increase or decrease level of effort to meet pre-set performance targets are then determined. A relative athletic performance rating can also be derived; col. 8 lines 14-22, Since the athlete can input pre-set performance targets, any deviation between these targets and the actual measured performance can be determined and conveyed to the athlete. Based on this deviation, the personal performance monitor can also provide the athlete with recommendations for corrections during each feedback cycle. This advice will assist in keeping the athlete on track and, over time, will improve his/her performance.  col. 8 lines 1-5 of Root, which teaches that If the user has downloaded a pre-determined course from his/her PC or an Internet web site, course changes and directional indicators are announced and displayed throughout the exercise session on an as needed basis.  In order to determine course changes, a comparison has to be done to conclude said changes), and
direct the one or more audio speakers to play the audio signal as the real-time audio feedback (Abstract; col. 9 lines 31-36, New messages are played once the device has been initialized, the CPU senses that the exercise session has begun by checking for reasonable speed, and the audio volume level is sufficiently high, thus ensuring that the messages are heard by the user). 
As per claim 2, Root discloses the system of claim 1, the one or more audio speakers including left and right speakers for left and right ears, respectively, of the athlete (Abstract, the athletic performance feedback is provided through a set of audio headphones using an audio module; fig. 5).
claim 4, Root discloses the system of claim 2, wherein the audio signal when played on the left and right speakers, indicates the real-time audio feedback to the athlete via one or more of a beeping frequency of a beeping sound, a tone, a differential volume of the left and right speakers, and a verbal message (Real-time audio reports would assist and motivate the athlete to improve his/her performance without any visual distractions). 
As per claims 7-8, arguments analogous to those applied for claims 1-2 are applicable for claims 7-8.
As per claim 10, arguments analogous to those applied for claim 4 are applicable for claim 10. 
As per claim 13, arguments analogous to those applied for claim 1 are applicable for claim 13.  In addition, Root discloses that the system for providing real-time feedback can be used by other athletes (Abstract, col. 1 lines 5-9).
As per claim 14, arguments analogous to those applied for claim 2 are applicable for claim 14.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under  pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3, 5-6, 9, 11-12 and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Root et al. (US 6,013,007) in view of Chaudhari et al. (US 2010/0156653) hereinafter “Chaudhari”.
As per claim 3, Root discloses the system of claim 2; however, Root does not explicitly disclose the left and right speakers being mounted to a helmet wearable by the athlete.
In the same field of endeavor, Chaudhari discloses the left and right speakers being mounted to a helmet wearable by the athlete (paragraph 0165).
  Root and Chaudhari are in the same field of endeavor, and they teach all the claimed elements; therefore, it would have been obvious for one having skill in the art at the time of invention to combine said claimed known elements using known technique to yield predictable results.
As per claim 5, Root discloses the system of claim 2; however, Root does not explicitly disclose wherein the audio signal, when played on the left and right speakers, 
In the same field of endeavor, Chaudhari discloses the audio signal, when played on the left and right speakers (paragraph 0081), indicates to the athlete how well the athlete conforms to the speed via a beeping frequency of a beeping sound (paragraphs 0076 and 0083, an alarm may get louder depending upon the magnitude of the breach or deviation from an ideal position. Additional examples of audible alarms may include a frequency of tone that changes as deviation changes. This may allow the user to differentiate direction. As further examples, volume may change as deviation changes, a pulse frequency may change as deviation changes…Also, a sound generator may be utilized to generate complex, potentially changing audible cues. All of these above techniques could be used for positive feedback (feedback that the activity is being done correctly) or negative feedback (feedback that the activity is being performed incorrectly)…when monitoring runners, cyclists, rowers, roller bladers, skiers, snowboarders, motorcyclists, etc., it may be that the number or severity of threshold breaches occurs after reaching a certain distance, speed, etc. Further, threshold breaches may change as a function of endurance, etc. Thus, the GPS signals can be tracked and logged in a manner that allows the assessment device 10 to correlate its sensor measurements and breaches with position, speed, distance, time and other parameters).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Root in view of Chaudhari by storing predefined path 
As per claim 6, arguments analogous to those applied for claim 5 are applicable for claim 6. 
As per claims 11-12, arguments analogous to those applied for claims 5-6 are applicable for claims 11-12. 
As per claims 9 and 15, arguments analogous to those applied for claim 3 are applicable for claims 9 and 15.

10.	Claims 16-18 rejected under 35 U.S.C. 103(a) as being unpatentable over Root et al. (US 6,013,007) in view of English Machine Translation of Moon (KR100806718B1). 
As per claim 16, Root discloses the system of claim 14; however, Root does not explicitly disclose the performance analysis device being further configured to: determine, based on proximity of the one athlete to each of one or more other athletes of the plurality of athletes, a direction from which situational pressure is coming toward the one athlete; and indicate the direction to the one athlete via the real-time audio feedback by controlling a differential volume of the left and right speakers.
In an analogous art, Moon discloses a system that determine, based on proximity (i.e. distance to obstacles as taught in page 4 lines 14 and 26) of the one athlete to each 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Root in view of Moon by using warning sound signal to determine and indicate the direction of other athletes in the vicinity of a user in order to be aware of other athletes in the vicinity, detect their approximate locations and avoid their collision.
As per claim 17, Root and Moon discloses the system of claim 16, the performance analysis device being further configured to determine the proximity of the one athlete to each of the one or more other athletes based on the location of each of the plurality of athletes (the proximity or distance in Moon is determined based on the location of obstacles from the vehicle, page 4 lines 20-21, The threshold distance is, for example, a 
As per claim 18, Root disclose wherein the one athlete is a quarterback in an American football game, and the one or more other athletes are defenders of the quarterback (col. 1 lines 15-20, the GPS-based performance system can be used by players in outdoor sports, obviously includes football players). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/